


Exhibit 10.45

 

FIRST AMENDMENT TO AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE
AGREEMENT (this “Amendment”) is dated as of June 12, 2015, between Capstone
Turbine Corporation (the “Company”), and Darren R. Jamison (the “Executive”) to
be effective June 14, 2015.

 

W I T N E S S E T H

 

WHEREAS, effective December 18, 2006, the Executive became the Company’s
president and chief executive officer pursuant to the terms of a letter
agreement dated December 1, 2006, (the “Letter Agreement”) which included
certain benefits and payments upon the severance of the Executive following a
change in control of the Company;

 

WHEREAS, in connection therewith, the Executive was made eligible for
participation in the Capstone Turbine Corporation Change in Control Severance
Plan (the “Plan”), which provides a portion of the severance benefits described
in the Letter Agreement;

 

WHEREAS, the parties entered into a Change of Control Severance Agreement (the
“Original Agreement”) to provide the severance benefits described in the Letter
Agreement that are not provided through the Plan;

 

WHEREAS, the parties amended and restated the Original Agreement effective
April 8, 2009 (the “April 2009 Agreement”);

 

WHEREAS, the parties further amended and restated the April 2009 Agreement
effective June 14, 2012 (the “June 2012 Agreement”); and

 

WHEREAS, the parties desire to extend the June 2012 Agreement as more
specifically provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and other agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree to the following terms and conditions:

 

1.                                      Amendment of Section 4. Section 2 of the
June 2012 Agreement is hereby amended and restated in its entirety as follows:

 

“Section 4.  Term of Agreement

 

The provisions of this Agreement shall apply in the event of the termination of
the employment of the Executive to which Section 1 or Section 2 of this
Agreement is applicable during the period between June 14, 2015 and June 14,
2018.”

 

2.                                      Amendment.  Except as expressly amended
hereby, the June 2012 Agreement shall remain in full force and effect.

 

3.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each and all of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument.  A facsimile signature shall be considered the same as an original
signature for purposes of execution of this Amendment.

 

[The following page is the signature page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, acting through the undersigned authorized
representative, has executed this instrument and the Executive has set his hand
hereto on this the 12th day of June, 2015, to be effective June 14, 2015.

 

 

COMPANY:

 

CAPSTONE TURBINE CORPORATION

 

 

 

By:

/s/ Jayme Brooks

 

Name: Jayme L. Brooks

 

Title: Chief Financial Officer and Chief Accounting Officer

 

 

 

 

 

DARREN R. JAMISON:

 

 

 

 

 

By:

/s/ Darren Jamison

 

Name: Darren R. Jamison

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CHANGE OF CONTROL
SEVERANCE AGREEMENT]

 

--------------------------------------------------------------------------------
